                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


JONATHAN RAY DEAN, #17488-064                    §
                                                 §
VS.                                              §    CIVIL ACTION NO. 4:13cv229
                                                 §    CONSOLIDATED WITH NO. 4:16cv685
UNITED STATES OF AMERICA                         §    CRIMINAL NO. 4:09CR00063-001

                                    ORDER OF DISMISSAL

       The above-entitled and numbered civil action was heretofore referred to United States

Magistrate Judge Kimberly C. Priest Johnson. The Report and Recommendation of the Magistrate

Judge, which contains proposed findings of fact and recommendations for the disposition of such

action, has been presented for consideration, and no objections thereto having been timely filed,

the court is of the opinion that the findings and conclusions of the Magistrate Judge are correct and

adopts same as the findings and conclusions of the court.

       It is therefore ORDERED that the Motion to Vacate, Set Aside or Correct a Sentence is

DENIED and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All

motions not previously ruled on are DENIED.
              .    SIGNED this the 11th day of February, 2019.




                                                             _______________________________
                                                             RICHARD A. SCHELL
                                                             UNITED STATES DISTRICT JUDGE
